Citation Nr: 1538347	
Decision Date: 09/09/15    Archive Date: 09/18/15

DOCKET NO.  09-27 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for service connection for hypertension. 

2. Entitlement to service connection for hypertension.  

3. Entitlement to service connection for hematuria. 

4. Entitlement to service connection for a left renal mass.  

5. Entitlement to a disability rating in excess of 10 percent for a right ankle disability.  

6. Entitlement to a disability rating in excess of 10 percent for a left ankle disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Martz Ames, Counsel


INTRODUCTION

The Veteran had active service from August 1981 to February 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2008 and January 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  Jurisdiction over the Veteran's claims file was subsequently transferred to the VA RO in Wichita, Kansas.  

The February 2008 rating decision denied the Veteran's petition to reopen a previously denied claim of entitlement to service connection for hypertension.  In September 2008, the Veteran requested to "reopen" the claim.  In November 2008, his representative asked the Agency of Original Jurisdiction (AOJ) to reconsider the claim, but then summarized the Veteran's argument as to why the February 2008 rating decision was incorrect.  Specifically, he argued that evidence he submitted in October 2008 rating decision tended to show that the AOJ adjudicated his claim incorrectly in February 2008.  Interpreting the Veteran's argument in a favorable light, the Board finds that the November 2008 statement is a valid Notice of Disagreement to the February 2008 rating decision, rendering it not final with regard to the Veteran's petition to reopen a previously denied claim of service connection for hypertension.  

The January 2009 rating decision continued the 10 percent ratings for the Veteran's right and left ankle disabilities and also denied service connection for diabetes mellitus and the Veteran perfected his appeal with regard to these issues.  However, in a May 2014 rating decision, the RO granted his claim for service connection for diabetes mellitus.  The Veteran has not filed a notice of disagreement (NOD) with regard to any appealable determination made in the May 2014 rating decision with regard to his diabetes mellitus, including the schedular rating or effective date assigned by the AOJ.  Therefore, this matter is not currently before the Board.  See 38 C.F.R. §§ 20.200, 20.201, 20.302 (2015); Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (explaining that where a claim is granted during the pendency of an appeal, a second NOD must thereafter be timely filed to initiate appellate review concerning the compensation level or the effective date assigned for the disability).

The Veteran testified at a hearing in March 2015 before the undersigned.  A copy of the transcript is of record.  The record was held open for an additional 30 days to allow the Veteran to submit additional evidence.  He subsequently submitted additional evidence with the appropriate waiver of initial AOJ consideration.  38 C.F.R. §§ 20.800, 20.1304(c) (2015).

The issues of entitlement to disability ratings in excess of 10 percent each for right and left ankle disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. Evidence associated with the claims file since March 2006 is new and raises a reasonable possibility of substantiating the claim of entitlement to service connection for hypertension. 

2. The preponderance of the evidence of record shows that the Veteran's currently diagnosed hypertension is related to service.  

3. In March 2015, prior to the promulgation of a decision on the issue of entitlement to service connection for hematuria, the Veteran withdrew his appeal.  

4. In March 2015, prior to the promulgation of a decision on the issue of entitlement to service connection for a left renal mass, the Veteran withdrew his appeal.  


CONCLUSIONS OF LAW

1. Evidence received since the March 2006 rating decision that denied service connection for hypertension, which was the last final denial with respect to this issue, is new and material; the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.156(a), 3.160(d), 20.200, 20.302, 20.1103 (2015). 

2. The Veteran's hypertension was incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).

3. The criteria for withdrawal of the Veteran's appealed claim for service connection for hematuria have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015). 

4. The criteria for withdrawal of the Veteran's appealed claim for service connection for a left renal mass have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Petition to Reopen a Previously Denied Claim 

In March 2006, the RO denied the Veteran's claim for service connection for hypertension because a VA examiner found that he did not have hypertension.  He did not submit an NOD or submit new and material evidence within one year of its promulgation.  See Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2011); see also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  Accordingly, the March 2006 rating decision became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.160(d), 20.200, 20.302, 20.1103 (2015). 

The Board has no jurisdiction to consider a claim based on the same factual basis as a previously disallowed claim.  38 U.S.C.A. § 7104(b) (West 2014); King v. Shinseki, 23 Vet. App. 464 (2010); DiCarlo v. Nicholson, 20 Vet. App. 52, 55 (2006).  However, the finality of a previously disallowed claim can be overcome by the submission of new and material evidence.  See 38 U.S.C.A. § 5108 (West 2014).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015). 

In this case, the Veteran submitted new evidence in September 2007 showing active prescriptions for medication used to control hypertension.  Because this indicates that the Veteran was being treated for hypertension, this evidence is material.  Reopening of the Veteran's claim for service connection for hypertension based on the receipt of new and material evidence is therefore warranted.  Shade v. Shinseki, 24 Vet. App. 110, 121 (2011)(holding that the phrase "raises a reasonable possibility of substantiating the claim" in applicable regulation as "enabling rather than precluding reopening").

II. Service Connection for Hypertension

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2015); see also Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

Alternatively, the nexus requirement may be satisfied by evidence that a chronic disease subject to presumptive service connection (here, hypertension) manifested itself to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (a) (2015).  

A 10 percent evaluation is warranted for hypertensive vascular disease (essential arterial hypertension) where the diastolic pressure (the lower number in a blood pressure reading) is predominantly 100mm or more or when systolic pressure (the higher number) is predominantly 160mm or more; a minimum 10 percent evaluation is also assigned when continuous medication is shown necessary for the control of hypertension and there is a history of diastolic blood pressure of predominantly 100mm or more.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2015). 

A private medical record from April 2007 lists hypertension as one of the Veteran's health problems.   The April 2007 record also showed that the Veteran had an active prescription for lisinopril which was last filled in November 2006, which is within one year of the Veteran's separation from service.  The prescription was for 90 pills with three refills.  In August 2007, a private medical record showed that the Veteran refilled his prescription for lisinopril in April 2007 and that he continued to use this medication.  

The Board finds that this evidence shows that the Veteran took medication continuously for control of his blood pressure since at least November 2006 and that hypertension was diagnosed by April 2007, which is only two months after the expiration of the presumptive period.  Interpreting this evidence in the most favorable light, the Board finds that this evidence shows that the Veteran's hypertension existed within the one year period following his separation from service in February 2006, and that he took continuous medication for it within one year of separation.  Service connection for hypertension is warranted on a presumptive basis.  38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).  

Given the granting of the benefit, any further development or notification action  under the Veterans Claims Assistance Act of 2000 would not avail the Veteran.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014).

III. Withdrawal of Appeals

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204 (2015).  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204 (2015).   

At his March 2015 hearing before the Board, the Veteran withdrew his appeals as to the issues of entitlement to service connection for hematuria and a left renal mass.  The Veteran's statement indicating his intention to withdraw the appeal as to this issue, once transcribed as a part of the record of his hearing, satisfies the requirements for the withdrawal of a substantive appeal.  See Tomlin v. Brown, 5 Vet. App. 355 (1993).

In the present case, the Veteran has withdrawn this appeal and, hence, there remain no allegations  of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeals and they are dismissed.


ORDER

New and material evidence having been received, the claim for service connection for hypertension is reopened.

Service connection for hypertension is granted, subject to the laws and regulations governing the payment of monetary benefits.

The appeal concerning the issue of entitlement to service connection for hematuria is dismissed. 

The appeal concerning the issue of entitlement to service connection for a left renal mass is dismissed. 


REMAND

With regard to the Veteran's claims for increased ratings for right and left ankle disabilities, remand is necessary for the following reasons. 

At his March 2015 hearing, the Veteran stated that he received treatment for his ankles from Dr. F., a private specialist physician.  He stated that he had records to submit after the hearing.  He submitted the record of a bone scan ordered by Dr. F. in 2004 and a prescription for a cane in March 2015.  The Veteran testified that Dr. F. treated him routinely for his ankles, so it appears that additional records are outstanding.  

Additionally, the most recent VA examination for the Veteran's ankles was conducted in May 2010, over five years ago.  In March 2015, the Veteran credibly testified that his ankle disabilities have increased in severity such that he may need to undergo surgery.  VA is required to afford the Veteran a contemporaneous VA examination to assess the current nature, extent and severity of his service-connected disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  The duty to conduct a contemporaneous examination is triggered when the evidence indicates that there has been a material change in disability and the available evidence is too old or that the current rating may be incorrect.  See Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); Caffrey v. Brown, 6 Vet. App. 377, 381 (1995).  A contemporaneous VA examination is needed.  

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with a release form for medical records generated by Dr. F., the specialist physician who treats his ankle disabilities.  If he provides the requested information, two attempts should be made to obtain any relevant private treatment records, unless a formal finding can be made that a second request for such records would be futile.  See Pub. L. No. 112-154, § 505, 126 Stat. 1165, 1193 (2012).  If no records are available, the claims folder must indicate this fact and the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e) (2014).  

2. Then, schedule the Veteran for an examination with an appropriate clinician to determine the current severity of the Veteran's right and left ankle disabilities.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a. The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b. Taking into account the evidence in the claims file, the Veteran's lay statements, and his hearing testimony, the examiner must determine the current severity of the Veteran's right and left ankle disabilities, and their impact on his daily activities and ability to work.  

c. The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and provide a rationale for such conclusion, as well as specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

3. The AOJ must review the claims file and ensure that the foregoing development actions have been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.  

4. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


